DETAILED ACTION
This office action is responsive to communications filed on December 27, 2021.  Claims 1 and 15 have been amended.  Claims 8 and 22 have been canceled.  Claims 1-3, 5-7, 9, 10, 14-16, 18-21, 23, 48 and 49 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 14-16, 19, 23, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tamrakar et al. (WO 2016/078478 A1) in view of Ren et al. (US 2018/0212662).

Regarding Claim 1, Tamrakar teaches an interference measurement method, comprising:
receiving, by a User Equipment (UE), configuration information about an interference measurement reference signal resource and an interference measurement parameter from a network side device (“​Step 301: A network device sends configuration information to a terminal, where the configuration information includes interference measurement parameters” – See [0228] in the attached translation; “​The configuration information sent by the network device includes only one or more interference measurement CSI-RSs, one or more interference signal characteristic parameters, and a correspondence between each interference measurement CSI-RS and one or more interference signal characteristic parameters” – See [0236] in the translation; “​Further, the interference signal characteristic parameter configured by the network device for the terminal includes a correlation matrix of the signal transmitted by the interference source base station, for example, may be a set of precoding matrices used by the interference source base station for data transmission” – See [0080]; The UE receives configuration about CSI-RS resources (interference measurement reference signal resource) and interference measurement parameters from a network device);
receiving, by the UE, an interference measurement reference signal on the interference measurement reference signal resource based on the configuration information (“an embodiment of the present disclosure provides a channel state information measurement method, including the following steps: ​Step 201: The terminal performs interference measurement to obtain an initial interference measurement result.” – See [0067]-[0068]; The UE performs interference measurement using the CSI-RS (interference measurement reference signal) received on the resources indicated in the configuration information); and
calculating, by the UE, an interference estimation value of an interference signal based on the interference measurement parameter and the interference measurement reference signal (“​Step 202: The terminal determines channel state information according to the initial interference measurement result and the interference measurement parameter configured by the network device” – See [0069]; The UE calculates a CSI (interference estimation value) based on the initial interference measurement result obtained from the CSI-RS (interference measurement reference signal) and the interference measurement parameter).
Tamrakar does not explicitly teach that the interference measurement parameter is indication information about at least one matrix in at least two Np*Np matrices; or the interference measurement parameter is indication information about n antenna ports in Np antenna ports, where 0<n≤Np; or the interference measurement parameter is indication information about k vectors in Np vectors having a dimension of Np*1, merely one element in each vector having a non-zero value, the other elements in the vector each having a value of zero, where k is an integer greater than or equal to 1; or the interference measurement parameter is indication information about at least one matrix in Q matrices, the Q matrices comprising matrices having dimensions of Np*1, Np*2, Np*3, … , Np*Q respectively, Q≤Np, merely one element in each column of each matrix having a non-zero value and the other elements in the column of the matrix having a value of zero, or merely one element in each column of each matrix having a non-zero value, the other elements in the column of the matrix having a value of zero, and merely one element in each row of each matrix having a non-zero value, and the other elements in the row of the matrix having a value of zero, wherein Np represents the quantity of transmission antenna ports for the interference measurement reference signal.
However, Ren teaches that the interference measurement parameter is indication information about n antenna ports in Np antenna ports, where 0<n≤Np, wherein Np represents the quantity of transmission antenna ports for the interference measurement reference signal (“antennaPortsCount-r11 represents a quantity of antenna ports corresponding to the non-zero power CSI-RS (such an antenna port may be referred to as a CSI-RS port) … The interference measurement CSI-RS corresponding to csi-IM-ConfigId-r11 may be configured by using a csi-IM-Config-r11 information element, and a quantity of antenna ports corresponding to csi-IM-ConfigId-r11 is equal to a quantity of antenna ports corresponding to the non-zero power CSI-RS in the CSI process (the two quantities are the same by default in an existing standard). In addition, in the existing standard, a quantity of antenna ports corresponding to the interference measurement CSI-RS is the same as the quantity of antenna ports corresponding to the non-zero power CSI-RS by default” – See [0139]; The antennaPortsCount parameter (corresponding to the value “n”) represents a number of antenna ports used to transmit the CSI-RS (interference measurement reference signal) such that n=Np).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamrakar such that the interference measurement parameter is indication information about n antenna ports in Np antenna ports, where 0<n≤Np, wherein Np represents the quantity of transmission antenna ports for the interference measurement reference signal.  Motivation for doing so would be to provide a multi-antenna channel measurement solution which is applicable to channel measurement in a scenario that a quantity of antenna ports is relatively large (See Ren, [0118]).

Regarding Claim 2, Tamrakar in view of Ren teaches the method of Claim 1.  Tamrakar further teaches that the interference measurement parameter is used to indicate a spatial feature and/or a strength feature of the interference signal (“​Further, the interference signal characteristic parameter configured by the network device for the terminal includes a correlation matrix of the signal transmitted by the interference source base station, for example, may be a set of precoding matrices used by the interference source base station for data transmission” – See [0080]; The interference measurement parameter indicates a spatial feature in the form of correlation and precoding matrices).

Regarding Claim 5, Tamrakar in view of Ren teaches the method of Claim 2.  Tamrakar further teaches that the spatial feature of the interference signal comprises a correlation matrix or a precoding matrix for the transmission of the interference signal (“​Further, the interference signal characteristic parameter configured by the network device for the terminal includes a correlation matrix of the signal transmitted by the interference source base station, for example, may be a set of precoding matrices used by the interference source base station for data transmission” – See [0080]; The interference measurement parameter indicates a spatial feature in the form of correlation and precoding matrices).

Regarding Claim 9, Tamrakar in view of Ren teaches the method of Claim 1.  Tamrakar further teaches that the calculating, by the UE, the calculating, by the UE, the interference estimation value of the interference signal based on the interference measurement parameter and the interference measurement reference signal comprises:
“​Further, the interference signal characteristic parameter configured by the network device for the terminal includes a correlation matrix of the signal transmitted by the interference source base station, for example, may be a set of precoding matrices used by the interference source base station for data transmission” – See [0080]; “​Step 202: The terminal determines channel state information according to the initial interference measurement result and the interference measurement parameter configured by the network device” – See [0069]; The UE determines a correlation matrix for receiving the interference signal based on the interference measurement parameter configured by the network device.  The UE calculates the CSI (interference estimation value) using the correlation matrix). 

Regarding Claim 10, Tamrakar in view of Ren teaches the method of Claim 9.  Tamrakar further teaches that the determining, by the UE, the correlation matrix for the reception of the interference signal based on the interference measurement parameter and the interference measurement reference signal and calculating the interference estimation value of the interference signal using the correlation matrix for the reception of the interference signal comprises:
determining, by the UE, the correlation matrix for the reception of the interference signal on each subcarrier or Resource Element (RE) within a measurement bandwidth based on the interference measurement parameter and the interference measurement reference signal, performing an averaging operation on the correlation matrices for the reception of the interference signal on all the subcarriers or REs within the measurement bandwidth, and calculating the interference estimation value of the interference signal based on a result of the averaging operation; or performing, by the UE, channel “​Further, the interference signal characteristic parameter configured by the network device for the terminal includes a correlation matrix of the signal transmitted by the interference source base station, for example, may be a set of precoding matrices used by the interference source base station for data transmission” – See [0080]; “​Step 202: The terminal determines channel state information according to the initial interference measurement result and the interference measurement parameter configured by the network device” – See [0069]; Based on these limitations being recited in alternative form, Tamrakar teaches at least performing, by the UE, channel estimation using the interference measurement reference signal, determining the correlation matrix for the reception of the interference signal based on a channel estimation value and the interference measurement parameter, and calculating the interference estimation value of the interference signal using the correlated matrix for the reception of the interference signal.  The UE determines an initial interference measurement result (channel estimation) using the CSI-RS measurements (interference measurement reference signal), determines a correlation matrix based on interference measurement parameters configured by the network device, and calculates a CSI (interference estimation value) using the correlation matrix and the initial interference measurement result).

Regarding Claim 14, Tamrakar in view of Ren teaches the method of Claim 1.  Tamrakar further teaches calculating Channel State Information (CSI) based on the interference estimation value, and feeding back the CSI to the network side device (“​Step 203: The terminal reports the determined channel state information to the network device” – See [0070]; The terminal reports/feeds back the CSI to the network device).

Claim 15 is rejected based on reasoning similar to Claim 1.

Regarding Claim 16, Tamrakar in view of Ren teaches the method of Claim 15.  Tamrakar further teaches that the interference measurement parameter is used to indicate a spatial feature and/or a strength feature of the interference signal, wherein the strength feature comprises power information or amplitude information about the interference signal corresponding to at least one antenna port for the interference measurement reference signal (“Specifically, the network device may represent, by using the interference signal characteristic parameter, a spatial correlation characteristic or a signal strength, or a spatial correlation characteristic and a signal strength of the signal transmitted by the interference source base station, such as the interference signal direction and the interference signal strength of adjacent cells” – See [0135]; The parameter may be a spatial or strength feature, wherein the strength feature comprises an interference signal strength (power) of the interference source).

Claim 19 is rejected based on reasoning similar to Claim 5.
Claim 23 is rejected based on reasoning similar to Claim 14.

“​FIG. 6 is a schematic structural diagram of a terminal according to an embodiment of the present disclosure. Based on the same concept, as shown in FIG. 6, an embodiment of the present disclosure provides a terminal, including a processor 601, a transceiver 602, and a memory 603. The processor 601 is configured to read a program in the memory 603, and perform the following process” – See [0330]-[0332]; The terminal/UE comprises a transceiver, memory, and processor, wherein the processor executes the program stored in memory to perform the disclosed functions).

Regarding Claim 49, Tamrakar in view of Ren teaches the method of Claim 15.  Tamrakar further teaches a network side device, comprising a transceiver, a memory, a processor, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the interference measurement method according to claim 15 (“​FIG. 7 is a schematic structural diagram of a network device according to an embodiment of the present disclosure. ​Based on the same concept, as shown in FIG. 7, an embodiment of the present disclosure provides a network device, including a processor 701, a transceiver 702, and a memory 703. ​The processor 701 is configured to read a program in the memory 703, and perform the following process” – See [0371]-[0373]; The network device comprises a transceiver, memory, and processor, wherein the processor executes the program stored in memory to perform the disclosed functions).

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tamrakar et al. (WO 2016/078478 A1) in view of Ren et al. (US 2018/0212662) and further in view of Kwak et al. (US 2015/0327095).

Regarding Claim 3, Tamrakar in view of Ren teaches the method of Claim 2.  Tamrakar and Ren do not explicitly teach that the strength feature comprises power information or amplitude information about the interference signal corresponding to at least one antenna port for the interference measurement reference signal, wherein the power information is a ratio of power of the interference signal to power of the interference measurement reference signal, and the amplitude information is a ratio of an amplitude of the interference signal to an amplitude of the interference measurement reference signal.
However, Kwak teaches that the strength feature comprises power information or amplitude information about the interference signal corresponding to at least one antenna port for the interference measurement reference signal, wherein the power information is a ratio of power of the interference signal to power of the interference measurement reference signal, and the amplitude information is a ratio of an amplitude of the interference signal to an amplitude of the interference measurement reference signal (“the eNB notifies the UE of the ratio between the transmit power allocated for the Mth UE (Pi,Mk) and the transmit power for the CSI-RS (Pi,CSI-RSk) in order for the UE to measure interference in the ith set” – See [0117]; The strength feature comprises power information in the form of a ratio of transmit power of an interference signal and a CSI-RS (interference measurement reference signal)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamrakar such that the strength feature comprises power information 

Claim 18 is rejected based on reasoning similar to Claim 3.

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tamrakar et al. (WO 2016/078478 A1) in view of Ren et al. (US 2018/0212662) and further in view of Li (US 2003/0016621).

Regarding Claim 6, Tamrakar in view of Ren teaches the method of Claim 5.  Tamrakar and Ren do not explicitly teach that the correlation matrix is a diagonal matrix, and each element on each diagonal line has a non-zero value or has a value of zero, wherein merely one element in each column of the precoding matrix has a non-zero value, and the other elements in the column each have a value of zero.
However, Li teaches that the correlation matrix is a diagonal matrix, and each element on each diagonal line has a non-zero value or has a value of zero, wherein merely one element in each column of the precoding matrix has a non-zero value, and the other elements in the column each have a value of zero (“the exemplary technique can estimate the various channels using a correlation matrix Q having all of the Aid off-diagonal elements equal to zero to make the process of channel estimation extremely simple” – See [0076]; See also [0059]; The correlation matrix is a diagonal matrix, where each element is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamrakar such that the correlation matrix is a diagonal matrix, and each element on each diagonal line has a non-zero value or has a value of zero, wherein merely one element in each column of the precoding matrix has a non-zero value, and the other elements in the column each have a value of zero in order to simplify the process of channel estimation (See Li, [0076]).

Claim 20 is rejected based on reasoning similar to Claim 6.

Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tamrakar et al. (WO 2016/078478 A1) in view of Ren et al. (US 2018/0212662) and Li (US 2003/0016621) and further in view of Jia et al. (US 2010/0002801).

Regarding Claim 7, Tamrakar in view of Ren and Li teaches the method of Claim 6.  As shown above with respect to Claim 6, Li teaches that the correlation matrix is a diagonal matrix having a plurality of zero and non-zero values.  As shown above with respect to Claim 1, Tamrakar teaches that the correlation matrix is determined by the UE based on signaling from the network side device.  Thus, the combined Tamrakar and Li teaches that the non-zero value is a value determined by the UE based on signaling from the network side device.  
Tamrakar, Ren and Li do not explicitly teach that the non-zero value in the correlation matrix is the same as or different from the non-zero value in the precoding matrix.
However, Jia teaches that the precoding matrix is the same as the correlation matrix for the transmitter (“The covariance-based precoding matrix is, or is derived from, a transmit channel correlation matrix determined by the high-order MIMO receiver for the high-order MIMO transmitter” – See Abstract; The precoding matrix is the correlation matrix.  Thus, the values would be the same between the correlation matrix and the precoding matrix).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tamrakar such that the non-zero value in the correlation matrix is the same as the non-zero value in the precoding matrix.  Motivation for doing so would be to reduce feedback overhead when the channel correlation changes slowly over time (See Jia, [0017]).

Claim 21 is rejected based on reasoning similar to Claim 7.

Response to Arguments
On page 9 of the remarks, Applicant argues in substance that Tamrakar does not teach “the interference measurement parameter is indication information about at least one matrix in at least two Np*Np matrices; or the interference measurement parameter is indication information about n antenna ports in Np antenna ports, where 0<n≤Np; or the interference measurement parameter is indication information about k vectors in Np vectors having a dimension of Np*1, merely one element in each vector having a non-zero value, the other elements in the vector each having a value of zero, where k is an integer greater than or equal to 1; or the interference measurement parameter is indication information about at least one matrix in Q matrices, the Q matrices comprising matrices having dimensions of Np*1, Np*2, Np*3, … , Np*Q respectively, Q≤Np, merely one element in each column of each matrix having a non-zero value and the other elements in the column of the matrix having a value of zero, or merely one element in each column of each matrix having a non-zero value, the other elements in the column of the matrix having a value of zero, and merely one element in each row of each matrix having a non-zero value, and the other elements in the row of the matrix having a value of zero, wherein Np represents the quantity of transmission antenna ports for the interference measurement reference signal,” as recited in claims 1 and 15.   Applicant’s arguments have been considered but are moot based on the new grounds of rejection.  In response to the amendments which removed “the interference measurement parameter is the correlation matrix for the transmission of the interference signal” from the list of alternative limitations in former dependent claims 8 and 22, the Examiner relies upon the newly-cited Ren reference.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.  For example, the Park reference discloses another method of transmitting an antennaPortsCount parameter (See [0176]) to a UE as “indication about n antenna ports in Np antenna ports, where 0<n≤Np, … wherein Np represents the quantity of transmission antenna ports for the interference measurement reference signal,” as recited in independent claims 1 and 15.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919. The examiner can normally be reached Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478